 

Exhibit 10.38

 

 [mufg-logo.jpg]  [mufg-img002.jpg]

 

To:

Tiffany & Co.

200 Fifth Avenue

New York, New York  10010

United States of America

    From:

MUFG Securities EMEA plc

Ropemaker Place, 25 Ropemaker Street

London EC2Y 9AJ

United Kingdom

    Re: Accelerated Stock Repurchase     Ref. No: As provided in the
Supplemental Confirmation     Date: May 31, 2018    

This master confirmation (this “Master Confirmation”), dated as of May 31, 2018
is intended to set forth certain terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between MUFG Securities
EMEA plc (“Dealer”) and Tiffany & Co. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction. The additional terms of any
particular Transaction shall be set forth in a Supplemental Confirmation
substantially in the form of Schedule A hereto (a “Supplemental Confirmation”),
which shall reference this Master Confirmation and supplement, form a part of,
and be subject to this Master Confirmation. This Master Confirmation and each
Supplemental Confirmation together shall constitute a “Confirmation” as referred
to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the ISDA 2002 Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of the law of the State of New York as the governing
law and US Dollars (“USD”) as the Termination Currency, (ii) the election that
Multiple Transaction Payment Netting will apply to any Transaction that
constitutes an Equity Contract (as defined in Section 14 below) and (iii) the
election that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Dealer and Counterparty, with (a) the “Threshold Amount” with respect to the
Dealer equal to two percent of Dealer’s shareholders’ equity on a consolidated
basis as specified in its latest publicly available financials (or its
equivalent in another currency) and the “Threshold Amount” with respect to the
Counterparty equal to USD 40 million and (b) the deletion of the words “, or
becoming capable at such time of being declared,” from clause (1) of Section
5(a)(vi).

 

 1



The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transactions shall not be considered
Transactions under, or otherwise governed by, such existing or deemed ISDA
Master Agreement.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1.                   Each Transaction constitutes a Share Forward Transaction
for the purposes of the Equity Definitions. Set forth below are the terms and
conditions that, together with the terms and conditions set forth in the
Supplemental Confirmation relating to any Transaction, shall govern such
Transaction.

General Terms:

 Trade Date:For each Transaction, as set forth in the related Supplemental
Confirmation.     Buyer:Counterparty      Seller:Dealer      Shares:Common
stock, par value $0.01 per share, of Counterparty (Ticker: “TIF”).    
 Exchange:The New York Stock Exchange      Related Exchange(s):All Exchanges.
     Prepayment/Variable   Obligation:Applicable      Prepayment Amount:For each
Transaction, as set forth in the related Supplemental Confirmation.    
 Prepayment Date:For each Transaction, as set forth in the related Supplemental
Confirmation.

Valuation:

VWAP Price:For any Calculation Date, subject to “Valuation Disruption” below,
the Rule 10b-18 volume-weighted average price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Calculation
Date (without regard to pre-open or after hours trading outside of such regular
trading session for such Calculation Date), as published by Bloomberg at 4:15
p.m. New York City time (or 15 minutes following the end of any extension of the
regular trading session) on such Calculation Date, on Bloomberg page “TIF US
<Equity> AQR_SEC” (or any successor thereto), or if such price is not so
reported on such Calculation Date for any reason or is, in the Calculation
Agent’s commercially reasonable determination, manifestly erroneous, as
determined by the Calculation Agent in a commercially reasonable manner. For
purposes of calculating the VWAP Price, the Calculation Agent will include only
those trades that are reported during the period of time during which

 

 2



 Counterparty could purchase its own shares under Rule 10b-18(b)(2) and are
effected pursuant to the conditions of Rule 10b-18(b)(3), each under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) (such trades,
“Rule 10b-18 eligible transactions”).      Forward Price:The arithmetic average
of the VWAP Prices for the Calculation Dates in the Calculation Period, subject
to “Valuation Disruption” below.

 Calculation Date:For each Transaction, any date that is both an Exchange
Business Day and is set forth as a Calculation Date in the related Supplemental
Confirmation.      Forward Price   Adjustment Amount:For each Transaction, as
set forth in the related Supplemental Confirmation.      Calculation Period:The
period from and including the Calculation Period Start Date to and including the
Termination Date.      Calculation Period Start Date:For each Transaction, as
set forth in the related Supplemental Confirmation.      Termination Date:The
Scheduled Termination Date; provided that Dealer shall have the right to
designate any Calculation Date on or after the First Acceleration Date to be the
Termination Date (the “Accelerated Termination Date”) for the entire remaining
Prepayment Amount or a portion thereof equal to no less than 25% of the initial
Prepayment Amount, in either case by delivering notice to Counterparty of any
such designation prior to 8:00 p.m. New York City time on the Calculation Date
immediately following the designated Accelerated Termination Date; provided,
however, that Dealer may designate no more than four (4) Accelerated Termination
Dates in respect of a single Transaction.       In the case of any acceleration
of the Termination Date in part for any Transaction (a “Partial Acceleration”),
(i) Dealer shall specify in its written notice to Counterparty accelerating the
Termination Date the portion of the Prepayment Amount for such Transaction that
is subject to valuation on such Termination Date and (ii) the Calculation Agent
shall make appropriate technical adjustments in a commercially reasonable manner
to the terms of such Transaction to reflect the partial settlement of the
Prepayment Amount (including cumulative adjustments to take into account all
Partial Accelerations that occur during the term of such Transaction).    
 Scheduled Termination Date:For each Transaction, as set forth in the related
Supplemental Confirmation, subject to postponement as provided in “Valuation
Disruption” below.      First Acceleration Date:For each Transaction, as set
forth in the related Supplemental Confirmation.      Valuation Disruption:The
definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Scheduled Trading Day during the
Calculation Period or Settlement Valuation Period” after the word “material,” in
the third line thereof.       Section 6.3(d) of the Equity Definitions is hereby
amended by deleting the remainder of the provision following the term “Scheduled
Closing Time” in the fourth line thereof.

 

 3



      Notwithstanding anything to the contrary in the Equity Definitions,
whenever a Disrupted Day occurs on a Calculation Date (i) in the Calculation
Period, the Calculation Agent may, in its good faith and commercially reasonable
discretion, postpone the First Acceleration Date and the Scheduled Termination
Date, or (ii) in the Settlement Valuation Period, the Calculation Agent may
extend the Settlement Valuation Period, in each case, by one Calculation Date by
delivering notice in writing to Counterparty of such postponement or extension
and any related adjustments within two (2) Scheduled Trading Days of such
Disrupted Day or, if earlier, the previously scheduled Scheduled Termination
Date or last day of the Settlement Valuation Period, as applicable. If any such
Disrupted Day is a Disrupted Day because of a Market Disruption Event (or a
deemed Market Disruption Event as provided herein), the Calculation Agent shall
determine whether (i) such Disrupted Day is a Disrupted Day in full, in which
case the VWAP Price for such Disrupted Day shall not be included for purposes of
determining the Forward Price or the Settlement Price, as the case may be, or
(ii) such Disrupted Day is a Disrupted Day only in part, in which case the VWAP
Price for such Disrupted Day shall be determined by the Calculation Agent based
on Rule 10b-18 eligible transactions in the Shares on such Disrupted Day
effected before the relevant Market Disruption Event occurred and/or after the
relevant Market Disruption Event ended, and the weighting of the VWAP Price for
the relevant Calculation Dates during the Calculation Period or the Settlement
Valuation Period, as the case may be, shall be adjusted in a commercially
reasonable manner by the Calculation Agent for purposes of determining the
Forward Price or the Settlement Price, as the case may be, with such adjustments
based on, among other factors, the duration of any Market Disruption Event and
the volume, historical trading patterns and price of the Shares, and the
Calculation Agent shall provide Counterparty notice of any such adjustments
promptly following such partially Disrupted Day. Any Calculation Date on which
the Exchange is scheduled to close prior to its normal close of trading shall be
deemed to be a Disrupted Day in full.       If a Disrupted Day occurs on a
Calculation Date during the Calculation Period or the Settlement Valuation
Period, as the case may be, and each of the four immediately following
Calculation Dates is a Disrupted Day, then the Calculation Agent, in its good
faith and commercially reasonable discretion, may deem such fourth Calculation
Date to be a Calculation Date that is not a Disrupted Day and determine the VWAP
Price for such Calculation Date using its good faith and commercially reasonable
estimate of the value of the Shares on such Calculation Date based on the
volume, historical trading patterns and price of the Shares and such other
commercially reasonable factors as it deems reasonably appropriate.

 

Settlement Terms:



  Settlement Procedures: If the Number of Shares to be Delivered is positive,
Physical Settlement shall be applicable; provided that Dealer does not, and
shall not, make the agreement or the representations set forth in Section 9.11
of the Equity Definitions related only to the restrictions imposed by applicable
securities laws with respect to any Shares delivered by Dealer to Counterparty
under any Transaction by virtue of Counterparty being the Issuer. If the Number
of Shares to be Delivered is negative, then the Counterparty Settlement
Provisions in Annex A shall apply.         Number of Shares     to be Delivered:
For each Transaction, a number of Shares equal to (x)(a) the Prepayment Amount
divided by (b) the Divisor Amount minus (y) the Initial Shares. Notwithstanding
Section 9.2 of the Equity Definitions, the Number of Shares to 

 

 4



    be Delivered shall be rounded to the nearest whole number of Shares and no
Fractional Share Amount shall be delivered.         Divisor Amount: The greater
of (i) the Forward Price minus the Forward Price Adjustment Amount and (ii)
$1.00. Notwithstanding anything to the contrary herein, in the Equity
Definitions, in a Supplemental Confirmation or in the Agreement, in no event
shall (a) the Forward Price Adjustment Amount be less than zero or (b) clause
(ii) of this definition of Divisor Amount be adjusted except due to Potential
Adjustment Event that has a dilutive or concentrative effect on the theoretical
value of a Share.      

  Excess Dividend Amount: For the avoidance of doubt, all references to the
Excess Dividend Amount shall be deleted from Section 9.2(a)(iii) of the Equity
Definitions.         Settlement Date: If the Number of Shares to be Delivered is
positive, the date that is one Settlement Cycle immediately following the
Termination Date.         Settlement Currency: USD         Initial Share
Delivery: For each Transaction, Dealer shall deliver a number of Shares equal to
the Initial Shares to Counterparty on the Initial Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Initial Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.
        Initial Share Delivery Date: For each Transaction, as set forth in the
related Supplemental Confirmation.         Initial Shares: For each Transaction,
as set forth in the related Supplemental Confirmation.

 Share Adjustments:

 

  Potential Adjustment Event: Notwithstanding anything to the contrary in
Section 11.2(e) of the Equity Definitions, neither an Excess Dividend or an
Extraordinary Dividend nor any repurchases of Shares pursuant to the Other
Specified Repurchase Agreement (as defined below) shall constitute a Potential
Adjustment Event.           It shall constitute an additional Potential
Adjustment Event if the Scheduled Termination Date for the relevant Transaction
is postponed pursuant to “Valuation Disruption” above, in which case the
Calculation Agent shall, in a commercially reasonable manner and to maintain or
unwind a commercially reasonable hedge position, adjust any relevant terms of
such Transaction as necessary to preserve as nearly as practicable the fair
value of such Transaction to the parties prior to such postponement.        
Excess Dividend: For any calendar quarter, any dividend or distribution on the
Shares with an ex-dividend date occurring during such calendar quarter (other
than any dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend)
(a “Dividend”) the amount or value of which per Share (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.  
      Extraordinary Dividend: A per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is classified by
the board of directors of Counterparty as an “extraordinary” dividend.      

 

 5





  Consequences of Excess     Dividend: The declaration by the Issuer of any
Excess Dividend, the ex-dividend date for which occurs or is scheduled to occur
during the Relevant Dividend Period for any Transaction, shall constitute an
Additional Termination Event in respect of such Transaction, with Counterparty
as the sole Affected Party and such Transaction as the sole Affected
Transaction. For the avoidance of doubt, upon the occurrence of an Additional
Termination Event pursuant to the immediately preceding sentence, the economic
effect of such change in amount or timing of a regular or expected dividend
shall not be taken into account when calculating the Early Termination Amount.  
      Ordinary Dividend Amount: For each Transaction, as set forth in the
related Supplemental Confirmation.         Method of Adjustment: Calculation
Agent Adjustment         Early Ordinary Dividend     Payment: If an ex-dividend
date for any Dividend that is not an Excess Dividend or Extraordinary Dividend
occurs during any calendar quarter occurring (in whole or in part) during the
Relevant Dividend Period (as defined below) and is prior to the Scheduled
Ex-Dividend Date for such calendar quarter, the Calculation Agent shall make
such commercially reasonable adjustment to the exercise, settlement, payment or
any other terms of the relevant Transaction as the Calculation Agent determines
appropriate to preserve the fair value of such Transaction to the parties after
taking into account the timing of such Dividend.         Scheduled Ex-Dividend  
  Dates: For each Transaction for each calendar quarter, as set forth in the
related Supplemental Confirmation.

Extraordinary Events:

Consequences of

Merger Events:

(a)Share-for-Share: Modified Calculation Agent Adjustment      
 (b)Share-for-Other: Cancellation and Payment        (c)Share-for-Combined
Component Adjustment

 

  Tender Offer: Applicable; provided that Section 12.1(d) of the Equity
Definitions shall be amended by replacing “10%” in the third line thereof with
“25%”.

Consequences of

Tender Offers:

 

(a)Share-for-Share: Modified Calculation Agent Adjustment; provided that, unless
the Supplemental Confirmation provides that Regulatory Event is not applicable,
in the event that Dealer concludes, in its good faith and commercially
reasonable discretion, upon advice of counsel that adjustment or continuance of
the Transaction is not appropriate following such Tender Offer as a result of
any legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer, but provided that such
policies or procedures are related to legal, regulatory or self-regulatory
issues

 

 6



   and are generally applicable in similar situations and applied to any
Transaction hereunder in a non-discriminatory manner) (a “Regulatory Event”),
Cancellation and Payment shall apply.        (b)Share-for-Other: Modified
Calculation Agent Adjustment; provided that, unless the Supplemental
Confirmation provides that Regulatory Event is not applicable, in the case of a
Regulatory Event, Cancellation and Payment shall apply.      
 (c)Share-for-Combined: Modified Calculation Agent Adjustment; provided that,
unless the Supplemental Confirmation provides that Regulatory Event is not
applicable, in the case of a Regulatory Event, Cancellation and Payment shall
apply.  

 

Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event, Tender Offer shall be made without duplication in respect of any
prior adjustment hereunder (including, without limitation, any prior adjustment
pursuant to Section 9 below).

 

Nationalization,  Insolvency or Delisting:Cancellation and Payment; provided
that in addition to the provisions of Section 12.6(a)(iii) of the Equity
Definitions, it shall also constitute a Delisting if the Exchange is located in
the United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.

Additional Disruption Events:

(a) Change in Law: Applicable; provided that Section 12.9(a)(ii) of the Equity
Definitions is hereby amended by (i) replacing the parenthetical beginning after
the word “regulation” in the second line thereof with the phrase “(including,
for the avoidance of doubt and without limitation, (x) any tax law or (y)
adoption or promulgation of new regulations authorized or mandated by existing
statute)”, (ii) replacing the phrase “the interpretation” in the third line
thereof with the phrase “, or public announcement of, the formal or informal
interpretation”, (iii) replacing the word “Shares” where it appears in clause
(X) thereof with the words “Hedge Positions”, and (iv) adding the phrase “in the
manner contemplated by the Hedging Party on the Trade Date” immediately
following the word “Transaction” in clause (X) thereof; provided further that
any determination as to whether (A) the adoption of or any change in any
applicable law or regulation or (B) the promulgation of or any change in the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation (including any action taken by
a taxing authority), in each case, constitutes a “Change in Law” shall be made
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or

 

 7



   regulation promulgated, on or after the Trade Date and (iv) deleting clause
(Y) thereof.        (b) Hedging Disruptions: Applicable          (c) Increased
Cost of Hedging: Not applicable          (d) Failure to Deliver: Applicable     
    (e) Insolvency Filing: Applicable          (f) Loss of Stock Borrow:
Applicable  

   Maximum Stock Loan Rate:200 basis points per annum       (g) Increased Cost
of Stock Borrow:Applicable          Initial Stock Loan Rate:25 basis points per
annum          Hedging Party: Dealer          Determining Party:Dealer; provided
that following any determination or calculation by the Determining Party
hereunder, upon a written request by Counterparty, the Determining Party will
promptly (but in any event within three Scheduled Trading Days) provide to
Counterparty reasonable details regarding the basis for such determination or
calculation, as the case may be, it being understood that the Determining Party
shall not be obligated to disclose any proprietary or confidential models or
other information that is proprietary or that it is under contractual, legal or
regulatory obligations not to disclose.

 

Relevant Dividend Period: The period from and including the Calculation Period
Start Date to and including the Relevant Dividend Period End Date.     Relevant
Dividend Period   End Date: If Annex A applies, the last day of the Settlement
Valuation Period; otherwise, the Termination Date (or, if any Partial
Acceleration occurs, the Termination Date corresponding to the last Partial
Acceleration of the relevant Transaction).     Non-Reliance/Agreements and  
Acknowledgements Regarding   Hedging Activities/Additional   Acknowledgements:
Applicable     Transfer: Notwithstanding anything to the contrary in the
Agreement, Dealer may assign, transfer and set over all rights, title and
interest, powers, privileges and remedies of Dealer under any Transaction, in
whole or in part, to an affiliate of Dealer, with the prior written consent of
Counterparty, which consent will not be unreasonably withheld or delayed.    
Counterparty’s Payment and   Delivery Instructions: To be advised     Dealer’s
Payment and   Delivery Instructions: To be provided by Dealer     Counterparty’s
Contact Details   for Purpose of Giving Notice: Tiffany & Co.

 

 8



  200 Fifth Avenue   New York, New York 10010   Attn: Vice President – Treasurer
  Telephone: 973-254-7612   Email: Jason.Wong@Tiffany.com       With a copy to:
      Tiffany & Co.   200 Fifth Avenue   New York, New York 10010   Attn: Senior
Vice President, Secretary & General Counsel   Telephone: 212-230-6863   Email:
Leigh.Harlan@Tiffany.com Dealer’s Contact Details for   Purpose of Giving
Notice: MUFG Securities EMEA plc   Ropemaker Place   25 Ropemaker Street London
EC2Y 9AJ       Group:           Derivative Confirmations   Facsimile:     +44
207 577 2898 / 2875   Telephone:   +44 207 577 2669 / 2640   Email:
            docsconfirms@int.sc.mufg.jp       With a copy to:  
EquitySolutions-Notifications@int.sc.mufg.jp;  
Michael.Gordon@mufgsecurities.com;   Kathleen.Considine@mufgsecurities.com; and
  Mayank.Mohan@mufgsecurities.com

2.                   Calculation Agent. Dealer. Whenever the Calculation Agent
is required to act or to exercise judgment in any way with respect to any
Transaction hereunder, it will do so in good faith and in a commercially
reasonable manner. For the avoidance of doubt, whenever the Calculation Agent is
required to make an adjustment pursuant to the terms of this Master Confirmation
or the Equity Definitions to take into account the effect of an event, the
Calculation Agent shall make such adjustment by reference to the effect of such
event on a hypothetical equity derivatives dealer, assuming that such
hypothetical equity derivatives dealer maintains a commercially reasonable Hedge
Position.

Following any adjustment, determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent will
promptly (but in any event within three Scheduled Trading Days) provide to
Counterparty reasonable details regarding the basis for such adjustment,
determination or calculation, as the case may be, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential models or other information that is proprietary or that it is under
contractual, legal or regulatory obligations not to disclose.

Notwithstanding anything to the contrary in this Master Confirmation or any
Supplemental Confirmation, the Calculation Agent shall not adjust the dates
identified as Calculation Dates in the relevant Supplemental Confirmation for
any Transaction.

3.                   Additional Mutual Representations, Warranties and Covenants
of Each Party. In addition to the representations, warranties and covenants in
the Agreement, each party represents, warrants and covenants to the other party
that:

(a)        Eligible Contract Participant. It is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act (as amended), and is
entering into each Transaction hereunder as principal (and not as agent or in
any other capacity, fiduciary or otherwise) and not for the benefit of any third
party.

 

 9



(b)        Accredited Investor. Each party acknowledges that the offer and sale
of each Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, each party represents and warrants to the other
that (i) it has the financial ability to bear the economic risk of its
investment in each Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined under
Regulation D under the Securities Act and (iii) the disposition of each
Transaction is restricted under this Master Confirmation, the Securities Act and
state securities laws.

4.                   Additional Representations, Warranties and Covenants of
Counterparty. In addition to the representations, warranties and covenants in
the Agreement, Counterparty represents, warrants and covenants to Dealer on the
Trade Date for each Transaction hereunder, that:

(a)      It is not and, during the term of the Transaction, will not be, engaged
in any “issuer tender offer” within the meaning of Rule 13e-4 under the Exchange
Act and it is not aware of any third party tender offer with respect to the
Shares within the meaning of Rule 13e-1 under the Exchange Act.

(b)      It is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (or, if
applicable, any material non-public information with respect to any Alternative
Delivery Property or the issuer of any Alternative Delivery Property), (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self-tender offer or a third-party tender offer in violation of
the Exchange Act or (iii) to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for the Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares), in each case in
violation of the Exchange Act.

(c)      Each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
accelerated share repurchase or other structured repurchase transactions to
effect the Share buy-back program.

(d)      Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that neither Dealer nor any of its
affiliates is making any representations or warranties or taking any position or
expressing any view with respect to the treatment of any Transaction under any
accounting standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity.

(e)      As of the Trade Date for each Transaction hereunder, Counterparty’s
most recent Annual Report on Form 10-K, together with all reports subsequently
filed by it pursuant to the Exchange Act, taken together and as amended and
supplemented to the date of this representation, do not, as of their respective
filing dates, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(f)       Counterparty shall report each Transaction it determines, based on
advice of counsel, is required under the Exchange Act and the rules and
regulations thereunder.

(g)      The Shares are not, and Counterparty will not cause the Shares to be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction unless Counterparty has provided written notice to Dealer of
such restricted period not later than the Scheduled Trading Day immediately
preceding the first day of such “restricted period”; Counterparty acknowledges
that any such notice may cause a Disrupted Day to occur pursuant to Section 5
below; accordingly, Counterparty acknowledges that its delivery of such notice
must comply with the standards set forth in Section 6 below; “Regulation M
Period” means, for any Transaction, (i) the Relevant Period (as defined below)
and (ii) the Settlement Valuation Period, if any, for such Transaction.
“Relevant Period” means, for any Transaction, the period commencing on the
Calculation Period Start Date for such Transaction and ending on the

 

 10



earlier of (i) the Scheduled Termination Date and (ii) the last Additional
Relevant Day (as specified in the related Supplemental Confirmation) for such
Transaction, or such earlier day as elected by Dealer and communicated to
Counterparty on such day (or, if later, the First Acceleration Date without
regard to any acceleration thereof pursuant to “Special Provisions for
Acquisition Transaction Announcements” below).

(h)      As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date (if applicable) and any Cash Settlement Payment Date with respect to which
Cash Settlement is applicable, Counterparty is not “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and, as of the Trade Date,
Counterparty would be able to purchase a number of Shares with a value equal to
the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

(i)       Counterparty is not and, after giving effect to any Transaction, will
not be, required to register as an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended.

(j)       Counterparty has not and will not enter into agreements, other than
with Dealer or an affiliate of Dealer or an Other Specified Repurchase
Agreement, relating to any transactions similar to the Transactions described
herein where any initial hedge period, calculation period, relevant period or
settlement valuation period (each however defined) in such other transaction
will overlap at any time (including as a result of extensions in such initial
hedge period, calculation period, relevant period or settlement valuation period
as provided in the relevant agreements) with any Relevant Period or, if
applicable, any Settlement Valuation Period under this Master Confirmation. In
the event that the initial hedge period, calculation period, relevant period or
settlement valuation period in any such other similar transaction overlaps with
any Relevant Period or, if applicable, Settlement Valuation Period under this
Master Confirmation as a result of any postponement of the Scheduled Termination
Date or extension of the Settlement Valuation Period pursuant to “Valuation
Disruption” above, Counterparty shall as promptly as practicable under the
circumstances amend such transaction to avoid any such overlap. “Other Specified
Repurchase Agreement” means, for any Transaction, any other prepaid variable
share repurchase agreement that is entered into on the Trade Date for such
Transaction and the calculation dates or valuation dates for the transaction
under such agreement do not occur on any Calculation Date hereunder.

(k)      Counterparty owns or controls cash, cash equivalents and securities of
unaffiliated issuers in excess of USD 100 million.

(l)       Counterparty is not relying, and has not relied upon, Dealer or any of
its affiliates with respect to the legal, accounting, tax or other implications
of this Agreement and the Transaction and it has conducted its own analyses of
the legal, accounting, tax and other implications of this Agreement and the
Transaction (including, without limitation, the treatment of the Transaction
under any accounting standards). Further, it acknowledges and agrees that
neither Dealer nor any affiliate of Dealer has acted as its advisor in any
capacity in connection with this Agreement or the transactions contemplated
hereby. The Counterparty is entering into this Agreement with a full
understanding of all of the terms and risks hereof (economic and otherwise), has
adequate expertise in financial matters to evaluate those terms and risks and is
capable of assuming (financially and otherwise) those risks.

Additional Representations, Warranties and Covenants of Dealer. In addition to
the representations, warranties and covenants in the Agreement, Dealer
represents, warrants and covenants to Counterparty that:

 

(i)Dealer agrees that, with respect to purchases of Shares by Dealer or any of
its affiliates in connection with its hedging activities in relation to any
Transaction, Dealer or such affiliate will use commercially reasonable efforts,
during any Settlement Valuation Period for any Transaction, to make all
purchases of Shares in connection with such Transaction in a manner that would
comply with the limitations set forth in clauses (b)(1), (b)(2), (b)(3) and
(b)(4) and (c) of Rule 10b-18, as if such rule were applicable to such purchases
and taking into account any applicable Securities and Exchange Commission
no-action letters as appropriate, and subject to any delays between the
execution and reporting of a trade of the Shares on the Exchange and other
circumstances reasonably beyond Dealer’s control.

 11



(ii)Dealer and its affiliates have implemented reasonable policies and
procedures, taking into consideration the nature of their business, designed to
ensure that individuals making investment decisions related to each Transaction
do not violate laws prohibiting trading on the basis of material non-public
information.

(iii)On the last day of the Relevant Period or, if applicable, the Settlement
Valuation Period of a Transaction, Dealer shall send a notice to the Designated
Dealer as specified in the Supplemental Confirmation, with a copy to
Counterparty, notifying the Designated Dealer that any Dealer purchase activity
in connection with the Transaction has been completed.

5.                   Regulatory Disruption. In the event that Dealer concludes,
in its good faith and commercially reasonable discretion, upon advice of counsel
that it is appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer, but provided that such policies or procedures are related to
legal, regulatory or self-regulatory issues and are generally applicable in
similar situations and applied to any Transaction hereunder in a
non-discriminatory manner), for it to refrain from or decrease any market
activity in which it would otherwise engage in order to establish or maintain a
commercially reasonable Hedge Position in connection with a Transaction on any
Scheduled Trading Day or Days during the Calculation Period or, if applicable,
the Settlement Valuation Period, Dealer may by written notice to Counterparty
elect to deem that a Market Disruption Event has occurred and will be continuing
on such Scheduled Trading Day or Days, subject to the other provisions under
“Valuation Disruption” under Section 1 above; provided that if such deemed
Market Disruption Event is deemed to have occurred solely in response to any
requirements, policies or procedures that have been voluntarily adopted by
Dealer, such Scheduled Trading Day or Days will each be a Disrupted Day in full.

6.                   10b5-1 Plan. Counterparty represents, warrants and
covenants to Dealer that:

(a)            Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

(b)            Counterparty will not seek to control or influence Dealer’s
decision over how, when or whether to make any “purchases or sales” (within the
meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any Transaction entered into under
this Master Confirmation, including, without limitation, the price paid per
Share pursuant to such purchases, whether such purchases are made on any
securities exchange or privately, or Dealer’s decision to enter into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c)            Counterparty acknowledges and agrees that any amendment,
modification or waiver of this Master Confirmation or the relevant Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment of a “plan” as defined in Rule 10b5-1(c). Without limiting the
generality of the foregoing, any such amendment, modification or waiver shall be
made in good faith and not as part of a plan or scheme to evade the prohibitions
of Rule 10b-5, and no such amendment, modification or waiver shall be made at
any time at which Counterparty is aware of any material non-public information
regarding Counterparty or the Shares.

7.                   Counterparty Purchases. Counterparty (or any “affiliated
purchaser” as defined in Rule 10b-18) shall not, without the prior written
consent of Dealer, directly or indirectly purchase any Shares (including by
means of a derivative instrument), listed contracts on the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares (including,
without limitation, any Rule 10b-18 purchases of blocks (as defined in Rule 10b-

 

 12



18)) during any Relevant Period or, if applicable, Settlement Valuation Period,
except through Dealer or an affiliate of Dealer or pursuant to any Other
Specified Repurchase Agreement; provided that this Section 7 shall not apply to
any (i) privately negotiated, unsolicited or off-market purchase of Shares (or
any security convertible into or exchangeable or exercisable for Shares); (ii)
purchase of Shares pursuant to the exercise of any stock option or employee
benefit or similar arrangement granted to former or current employees, officers,
directors, or other affiliates of Counterparty, including the withholding and/or
purchase of Shares from holders of such options or other employee benefits or
similar arrangements to satisfy payment of the option exercise price (or similar
obligation) and/or satisfy tax withholding requirements in connection with the
exercise of such option or other employee benefits or similar arrangements;
(iii) purchase of Shares from holders of performance shares or units or
restricted shares or units to satisfy tax withholding requirements in connection
with vesting; (iv) the conversion or exchange by holders of any convertible or
exchangeable securities of the Counterparty previously issued; or (v) purchase
of Shares effected by or for a plan by an agent independent of Counterparty, in
each case, to the extent that such transaction or event does not constitute a
“Rule 10b-18 purchase” (as defined in Rule 10b-18).

8.                   Special Provisions for Merger Transactions. Notwithstanding
anything to the contrary herein or in the Equity Definitions:

(a)            Counterparty agrees that it:

(i)               will not during the period commencing on the Trade Date
through the end of the Relevant Period or, if applicable, the Settlement
Valuation Period for any Transaction make, or, to the extent within its control,
permit to be made, any public announcement (as defined in Rule 165(f) under the
Securities Act) of any Merger Transaction or potential Merger Transaction unless
such public announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares;

(ii)                shall promptly (but in any event prior to the next opening
of the regular trading session on the Exchange) notify Dealer following any such
announcement that such announcement has been made; and

(iii)                shall promptly (but in any event prior to the next opening
of the regular trading session on the Exchange following such announcement)
provide Dealer with written notice specifying (i) Counterparty’s average daily
Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Counterparty to Dealer that such
information is true and correct. In addition, Counterparty shall promptly after
the earlier to occur of the completion of such transaction and the completion of
the vote by target shareholders notify Dealer of such occurrence. Counterparty
acknowledges that any such notice may cause a Disrupted Day to occur pursuant to
Section 5; accordingly, Counterparty acknowledges that its delivery of such
notice must comply with the standards set forth in Section 6 above.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act, other than, solely for purposes of this Section 8, any such
transaction in which the consideration consists solely of cash and there is no
valuation period.

9.                   Special Provisions for Acquisition Transaction
Announcements. (a) Without prejudice to the provisions in Sections 12.2 and 12.3
of the Equity Definitions relating to the occurrence of a Merger Event or Tender
Offer, (i) if an Acquisition Transaction Announcement occurs after the Trade
Date and on or prior to any Settlement Date, Cash Settlement Payment Date or
other date of payment or delivery in the case of an early termination or
cancellation of a Transaction or any portion thereof for any Transaction, then
the Number of Shares to be Delivered for such Transaction shall each be
determined by making a commercially reasonable adjustment to the Forward Price
Adjustment Amount solely to account for the economic effect of such Acquisition
Transaction Announcement, provided that the Forward Price Adjustment Amount
shall not be less than zero and (ii) if an Acquisition

 

 13



Transaction Announcement occurs after the Trade Date, but prior to the First
Acceleration Date of any Transaction, the First Acceleration Date shall be the
date of such Acquisition Transaction Announcement.

(b)            “Acquisition Transaction Announcement” means (i) the announcement
of an event that, if consummated, would result in an Acquisition Transaction,
(ii) an announcement that Issuer or any of its subsidiaries has entered into an
agreement, a letter of intent or an understanding that, if consummated, would
result in an Acquisition Transaction, (iii) the announcement of the intention to
solicit or enter into, or to explore strategic alternatives or other similar
undertaking that includes (as stated in such announcement), an Acquisition
Transaction, (iv) any other announcement that in the reasonable judgment of the
Calculation Agent is reasonably likely to result in an Acquisition Transaction,
or (v) any announcement of any change or amendment to any previous Acquisition
Transaction Announcement (including any announcement of the abandonment of any
such previously announced Acquisition Transaction, letter of intent,
understanding or intention). For the avoidance of doubt, announcements as used
in the definition of Acquisition Transaction Announcement refer to any public
announcement, made by the Issuer or other party to the Acquisition Transaction.

(c)            “Acquisition Transaction” means (i) any Merger Event (for
purposes of this definition, the definition of Merger Event shall be read with
the references therein to “100%” being replaced by “25%” and references to “50%”
being replaced by “66.7%” and without reference to the clause beginning
immediately following the definition of Reverse Merger therein to the end of
such definition), Tender Offer or Merger Transaction (provided that, for
purposes of this Section 9, the Merger Transaction involves consideration (x)
valued in excess of 30% of the market capitalization of Counterparty measured
immediately prior to the relevant time of such announcement or (y) consisting of
a number of Shares that exceeds 30% of the number of outstanding Shares on the
relevant date and immediately prior to such announcement) or any other
transaction involving the merger of Issuer with or into any third party, (ii)
the sale or transfer of all or substantially all of the assets of Issuer, (iii)
any acquisition, lease, exchange, transfer, disposition (including by way of
spin-off or distribution) of assets (including any capital stock or other
ownership interests in subsidiaries) or other similar event by Issuer or any of
its subsidiaries where the aggregate consideration transferable or receivable by
or to Issuer or its subsidiaries exceeds 30% of the market capitalization of
Issuer measured immediately prior to the relevant time of such announcement and
(v) any transaction in which Issuer or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise); provided that, notwithstanding the foregoing, it shall not
constitute an Acquisition Transaction if the relevant transaction or event is
solely between Counterparty and one or more of Counterparty’s wholly owned
subsidiaries, or solely between one or more wholly owned subsidiaries of
Counterparty and one or more of Counterparty’s wholly owned subsidiaries.

10.Acknowledgments.

(a)            The parties hereto intend for:

(i)            each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in Section
101(53B) of the Bankruptcy Code and a “forward contract” as defined in Section
101(25) of the Bankruptcy Code, and the parties hereto to be entitled to the
protections afforded by, among other Sections, Sections 362(b)(6), 362(b)(17),
362(b)(27), 362(o), 546(e), 546(g), 546(j), 555, 556, 560 and 561 of the
Bankruptcy Code;

(ii)            the Agreement to be a “master netting agreement” as defined in
Section 101(38A) of the Bankruptcy Code;

(iii)            a party’s right to liquidate, terminate or accelerate any
Transaction, net out or offset termination values or payment amounts, and to
exercise any other remedies upon the occurrence of any Event of Default or
Termination Event under the Agreement with respect to the other party or any
Extraordinary Event that results in the termination or cancellation of any
Transaction to constitute a “contractual right” (as defined in the Bankruptcy
Code); and

 

 14



(iv)            all payments for, under or in connection with each Transaction,
all payments for the Shares (including, for the avoidance of doubt, payment of
the Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

(b)            Counterparty acknowledges that:

(i)       during the term of any Transaction, Dealer and its affiliates may buy
or sell Shares or other securities or buy or sell options or futures contracts
or enter into swaps or other derivative securities in order to establish, adjust
or unwind its hedge position with respect to such Transaction;

(ii)       Dealer and its affiliates may also be active in the market for the
Shares and derivatives linked to the Shares other than in connection with
hedging activities in relation to any Transaction, including acting as agent or
as principal and for its own account or on behalf of customers;

(iii)       Dealer shall make its own determination as to whether, when or in
what manner any hedging or market activities in Counterparty’s securities shall
be conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the VWAP Price;

(iv)       any market activities of Dealer and its affiliates with respect to
the Shares may affect the market price and volatility of the Shares, as well as
the Forward Price and VWAP Price, each in a manner that may be adverse to
Counterparty; and

(v)       each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

11.                Capacity of Dealer. The parties acknowledge and agree that
Dealer is not a U.S. registered broker-dealer, and that its participation in
this Agreement and any Transaction is pursuant and subject to Rule 15a-6. The
parties acknowledge and agree that Dealer’s U.S. registered broker-dealer
affiliate, MUFG Securities Americas Inc. (its “U.S. Affiliate”), will act as
Dealer’s chaperone for purposes of the activities contemplated in this
Agreement, and that any reference to any obligation of Dealer in this Agreement,
shall – to the extent that such obligations are required to be carried out by a
registered broker or dealer under Rule 15a-6 – be deemed to be a requirement
that Dealer procure that U.S. Affiliate perform such obligations. Such
obligations include but are not limited to effecting transactions, issuing
confirmations, maintaining books and records, participating in oral
communications, and obtaining certain representations and consents.

12.                Amendments to Equity Definitions.

(i)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” and replacing them with the words “a material economic effect
on the relevant Transaction”;

(ii)Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing
the words “a diluting or concentrative effect on the theoretical value of the
relevant Shares” with “a material economic effect on the relevant Transaction”
in the fifth line thereof, (ii) replacing the words “diluting or concentrative”
in the sixth to last line thereof with “material economic”, and (iii) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing such latter phrase with the words “(and,
for the avoidance of doubt, adjustments may be made to account solely for
changes in volatility, stock loan rate or liquidity relative to the relevant
Shares)”;

(iii)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by (i)
deleting the word “event” and replacing it with the words “corporate action by
the Issuer” and (ii) deleting the words

 

 15



   “diluting or concentrative effect on the theoretical value of the relevant
Shares” and replacing them with the words “material economic effect on the
relevant Transaction”;     (iv)Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”; and

(v)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by (A)
deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)” following
subsection (A) and (3) the phrase “in each case” in subsection (B); and (B)
deleting the phrase “neither the Non-Hedging Party nor the Lending Party lends
Shares in the amount of the Hedging Shares or” in the penultimate sentence.

13.                No Collateral. The parties hereto acknowledge that no
Transaction hereunder is secured by any collateral that would otherwise secure
the obligations of Counterparty herein or pursuant to the Agreement.

14.                No Set-off or Netting. Except to the extent that “Multiple
Transaction Payment Netting” applies pursuant to Section 2(c) of the Agreement,
obligations under the Transactions shall not be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against any other obligations
of the parties, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and no obligations of the parties
other than under the Transactions shall be netted, recouped or set off
(including pursuant to Section 6 of the Agreement) against obligations under any
Transaction, whether arising under the Agreement, this Master Confirmation or
any Supplemental Confirmation, or under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of set-off, netting or recoupment.

 

“Equity Contract” means any transaction or instrument that does not convey to
Dealer rights, or the ability to assert claims, that are senior to the rights
and claims of common stockholders in the event of Counterparty’s bankruptcy.

15.                Delivery of Shares. Notwithstanding anything to the contrary
herein, Dealer may, by prior notice to Counterparty, satisfy its obligation to
deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date, so
long as the aggregate number of Shares and other securities so delivered on or
prior to such Original Delivery Date is equal to the number required to be
delivered on such Original Delivery Date. For the avoidance of doubt, in no
event shall Counterparty be obligated to return any Shares delivered by Dealer
pursuant to this provision.

16.                Early Termination. In the event that (i) an Early Termination
Date (whether as a result of an Event of Default or a Termination Event) occurs
or is designated with respect to any Transaction (except as a result of a Merger
Event in which the consideration or proceeds to be paid to all holders of Shares
consists solely of cash) or (ii) the Transaction is cancelled or terminated upon
the occurrence of an Extraordinary Event, if either party would owe any amount
to the other party pursuant to Section 6(e) of the Agreement or any Cancellation
Amount pursuant to Article 12 of the Equity Definitions (any such amount, a
“Payment Amount”), then, in lieu of any payment of such Payment Amount, unless
Counterparty makes an election that the provisions of this Section 16 providing
for the delivery of Shares or Alternative Delivery Units, as the case may be,
shall not apply (such election to be made no later than the Early Termination
Date or the date on which such Transaction is terminated or cancelled),
Counterparty or Dealer, as the case may be, shall deliver to the other party a
number of Shares (or, in the case of a Merger Event, a number of units, each
comprising the number or amount of the securities or property that a
hypothetical holder of one Share would receive in such Merger Event, as the case
may be (each such unit, an “Alternative Delivery Unit” and, the securities or
property comprising such unit, “Alternative Delivery Property”)) with a value
equal to the Payment Amount, as determined by the Calculation Agent over a
commercially reasonable period of time (and the parties agree that, in making
such determination of value, the Calculation Agent may take into account a
number of factors, including the market price of the Shares or Alternative
Delivery Property on the date of early termination and, if such delivery is made
by Dealer, the prices at which Dealer purchases in a commercially reasonable
manner Shares or Alternative Delivery Property to fulfill its delivery
obligations under this Section 16); provided that in determining the composition
of any Alternative Delivery Unit, if

 

 16



the relevant Merger Event involves a choice of consideration to be received by
all holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash; and provided further that Counterparty shall make the
representation in Section 4(b) as of the date of such election. If such delivery
is made by Counterparty, paragraphs 2 through 7 of Annex A shall apply as if
such delivery were a settlement of the Transaction to which Net Share Settlement
applied, (i) the Settlement Method Election Date and the Cash Settlement Payment
Date were the Early Termination Date or the date on which such Transaction is
terminated or cancelled, as applicable, (ii)the Forward Cash Settlement Amount
were zero (0) minus the Payment Amount owed by Counterparty (and, for the
avoidance of doubt, the definitions of Settlement Price and Settlement Valuation
Period shall not apply) and (iii) in the case of a Merger Event, references to
“Shares” shall be references to “Alternative Delivery Units”.

17.                Payment Date upon Early Termination. Notwithstanding anything
to the contrary in Section 6(d)(ii) of the Agreement, if Counterparty is
entitled to receive or obligated to deliver Shares or Alternative Delivery
Property in accordance with Section 16, such Shares or Alternative Delivery
Property shall be delivered on the date selected by the Calculation Agent as
promptly as practicable.

18.                Automatic Termination Provisions. Notwithstanding anything to
the contrary in Section 6 of the Agreement, if a Termination Price and an
Automatic Termination Trigger are specified in any Supplemental Confirmation,
then an Additional Termination Event with Counterparty as the sole Affected
Party and the Transaction to which such Supplemental Confirmation relates as the
sole Affected Transaction will automatically occur without any notice or action
by Dealer or Counterparty if the closing price per Share on the Exchange for a
number of consecutive Exchange Business Days equal to the Automatic Termination
Trigger during the period from, but excluding, the Trade Date to, and including,
the First Acceleration Date is below such Termination Price. In such an
instance, the last Exchange Business Day of the Automatic Termination Trigger
will be the “Early Termination Date” for purposes of the Agreement.

19.                Delivery of Cash. For the avoidance of doubt, nothing in this
Master Confirmation shall be interpreted as requiring Counterparty to deliver
cash in respect of the settlement of the Transactions contemplated by this
Master Confirmation following payment by Counterparty of the relevant Prepayment
Amount, except in circumstances where the required cash settlement thereof is
permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity, as in effect on the
relevant Trade Date (including, without limitation, where Counterparty so elects
to deliver cash or fails timely to elect to deliver Shares or Alternative
Delivery Property in respect of the settlement of such Transactions).

20.                Extraordinary Dividend. If Counterparty declares any
Extraordinary Dividend that has an ex-dividend date during the period commencing
on the Trade Date for any Transaction and ending of the last day of the Relevant
Dividend Period for such Transaction, then prior to or on the date on which such
Extraordinary Dividend is paid by Counterparty to holders of record,
Counterparty shall pay to Dealer, for each Transaction under this Master
Confirmation, an amount in cash equal to the product of (i) the amount of such
Extraordinary Dividend and (ii) the theoretical short delta number of shares, if
any, as of the opening of business on the related ex-dividend date, as
determined by the Calculation Agent, required for Dealer to hedge its exposure
to such Transaction.

21.                Claim in Bankruptcy. Dealer acknowledges and agrees that this
Master Confirmation is not intended to convey to it rights with respect to the
Transactions that are senior to the claims of common stockholders in the event
of Counterparty’s bankruptcy.

22.               Wall Street Transparency and Accountability Act. In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Master
Confirmation, any Supplemental Confirmation or the Agreement, as applicable,
arising from a termination event, force majeure, illegality, increased costs,
regulatory change or similar event under this Master Confirmation, the Equity
Definitions incorporated herein, or the Agreement (including, but not limited
to, rights arising from Change in Law or Illegality (as defined in the
Agreement)).

23.                Tax

 

 17



(a)       Payer Tax Representations. For the purpose of Section 3(e) of this
Agreement, Counterparty will make the following representation and Dealer will
make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to Section
4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or documents under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

(b)        Payee Tax Representations. For the purpose of Section 3(f) of the
Agreement, Counterparty and Dealer make the representations specified below:

Counterparty makes the following representations:

Counterparty is a “U.S. person” (as that term is used in section
1.1441-4(a)(3)(ii) of United States Treasury Regulations (the “Regulations”))
for United States federal income tax purposes.

Dealer makes the following representations:

Dealer is a “non-U.S. branch of a foreign person” as that term is used in
Section 1.1441-4(a)(3)(ii) of the Regulations, and it is a “foreign person” as
that term is used in Section 1.6041-4(a)(4) of the Regulations.

Dealer is a “Qualified Derivatives Dealer”, as defined for purposes of Chapter 3
of the United States Internal Revenue Code of 1986, as amended, and is acting as
a principal with respect to any Transaction under this Master Confirmation.

(c)        Tax Documents. Section 4(a)(iii) of the Agreement is hereby amended
by adding prior to the existing text: “upon the earlier of learning that any
such form or document is required or”.

(d)       Change of Account. Section 2(b) of the Agreement is hereby amended by
the addition of the following after the word “delivery” in the first line
thereof: “to another account in the same legal and tax jurisdiction”.

(e)       ISDA 2015 Section 871(m) Protocol. The parties agree that the
definitions and provisions contained in the Attachment to the ISDA 2015 Section
871(m) Protocol, as published by the International Swaps and Derivatives
Association, Inc., are incorporated into and apply to this Master Confirmation
and any Transaction hereunder as if set forth in full herein.

(f)       Foreign Account Tax Compliance Act. The parties agree that the
definitions and provisions contained in the ISDA 2012 FATCA Protocol as
published by the International Swaps and Derivatives Association, Inc. on August
15, 2012, are incorporated into and apply to the Agreement as if set forth in
full herein.

(g)       Tax Forms. Counterparty shall provide to Dealer a valid U.S. Internal
Revenue Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Master Confirmation and (ii) promptly upon learning that any
such tax form previously provided by Counterparty has become obsolete or
incorrect.  The Dealer shall provide to Counterparty a valid United States
Internal Revenue Service Form W-8IMY (including, if required, a withholding
statement identifying this Agreement) certifying that the Dealer is a “Qualified
Derivatives Dealer” (i) upon the execution of this Master Confirmation, (ii)
promptly upon reasonable demand by

 

 18



Counterparty and (iii) promptly upon learning that any such form previously
provided by the Dealer has become invalid, obsolete or incorrect

24.                EMIR Portfolio Reconciliation and NFC Representation Protocol

(a)     2013 EMIR Portfolio Reconciliation, Dispute Resolution and Disclosure
Protocol. The parties agree that the terms of the Attachment to the 2013 EMIR
Portfolio Reconciliation, Dispute Resolution and Disclosure Protocol published
by ISDA on July 19, 2013 (“Protocol”) apply to this Agreement as if the parties
had adhered to the Protocol without amendment. In respect of the Attachment to
the Protocol, (i) the definition of “Adherence Letter” shall be deemed to be
deleted and references to “Adherence Letter” shall be deemed to be to this
Section 24(a) (and references to “such party’s Adherence Letter” and “its
Adherence Letter” shall be read accordingly), (ii) references to “adheres to the
Protocol” shall be deemed to be “enters into this Agreement”, (iii) references
to “Protocol Covered Agreement” shall be deemed to be references to this
Agreement (and each “Protocol Covered Agreement” shall be read accordingly), and
(iv) references to “Implementation Date” shall be deemed to be references to the
date of this Agreement. For the purposes of this Section 24(a):

(i) Dealer is a Portfolio Data Sending Entity and Counterparty is a Portfolio
Data Receiving Entity.

(ii) Dealer and Counterparty may use a Third Party Service Provider, and each of
Dealer and Counterparty consents to such use including the communication of the
relevant data in relation to Dealer and Counterparty to such Third Party Service
Provider for the purposes of the reconciliation services provided by such
entity.

(iii) The Local Business Days for such purposes in relation to Dealer are
London, and in relation to Counterparty are New York.

(iv) The provisions in this paragraph shall survive the termination of this
Agreement.

(v) The following are the applicable email addresses.

Portfolio Data:

Dealer: OPS-ClientValuations@int.sc.mufg.jp

Counterparty: To be provided by Counterparty

Notice of discrepancy:

Dealer: OPS-ClientValuations@int.sc.mufg.jp

Counterparty: To be provided by Counterparty

Dispute Notice:

Dealer: OPS-ClientValuations@int.sc.mufg.jp

Counterparty: To be provided by Counterparty

(b)    NFC Representation Protocol. The parties agree that the provisions set
out in the Attachment to the ISDA 2013 EMIR NFC Representation Protocol
published by ISDA on March 8, 2013 (the “NFC Representation Protocol”) shall
apply to this Agreement as if each party were an Adhering Party under the terms
of the NFC Representation Protocol. In respect of the Attachment to the
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this paragraph
24(b) (and references to “the relevant Adherence Letter” and “its Adherence
Letter” shall be read accordingly), (ii) references to “adheres to the Protocol”
shall be “enters into this Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to this Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Agreement. The Counterparty confirms that it enters into this Agreement as a
party making the NFC Representation (as such term is defined in the NFC
Representation Protocol). The Counterparty shall promptly send any required

 

 19



notification under the NFC Representation Protocol to Dealer (with a copy to
MUSICMP.EMIREnquiries@int.sc.mufg.jp).

25.                Transaction Reporting - Consent for Disclosure of
Information.

Notwithstanding anything to the contrary herein or in the Agreement or any
non-disclosure, confidentiality or other agreements entered into between the
parties from time to time, each party hereby consents to the Disclosure of
information (the “Reporting Consent”):

(i)to the extent required by, or necessary in order to comply with, any
applicable law, rule or regulation which mandates Disclosure of transaction and
similar information or to the extent required by, or necessary in order to
comply with, any order, request or directive regarding Disclosure of transaction
and similar information issued by any relevant authority or body or agency
(“Reporting Requirements”); or

(ii)to and between the other party’s head office, branches or affiliates; to any
person, agent, third party or entity who provides services to such other party
or its head office, branches or affiliates; to a Market; or to any trade data
repository or any systems or services operated by any trade repository or
Market, in each case, in connection with such Reporting Requirements.

“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.

“Market” means any exchange, regulated market, clearing house, central clearing
counterparty or multilateral trading facility.

Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.

This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of this Master Confirmation. No amendment to or termination of this Reporting
Consent shall be effective unless such amendment or termination is made in
writing between the parties and specifically refers to this Reporting Consent.

26.                Contractual Recognition of Bail-In (United Kingdom)

(1) Notwithstanding anything to the contrary in the Agreement or in any other
agreement, arrangement or understanding among the parties, each party
acknowledges and accepts that liabilities arising under the Agreement (other
than Excluded Liabilities) may be subject to the exercise of the UK Bail-in
Power by the relevant resolution authority and agrees and consents to, and
acknowledges and accepts to be bound by, any Bail-in Action and the effects
thereof (including any variation, modification and/or amendment to the terms of
the Agreement as may be necessary to give effect to any such Bail-in Action),
which if the Bail-in Termination Amount is payable by the BRRD Party to the
Creditor Counterparty may include, without limitation:

(i)a reduction, in full or in part, of the Bail-in Termination Amount; and/or

(ii)a conversion of all, or a portion of, the Bail-in Termination Amount into
shares or other instruments of ownership, in which case the Creditor
Counterparty acknowledges and accepts that any such shares or other instruments
of ownership may be issued to or conferred upon it as a result of the Bail-in
Action.

 

 20



(2) Each party acknowledges and accepts that this provision is exhaustive on the
matters described herein to the exclusion of any other agreements, arrangements
or understanding between the parties relating to the subject matter of the
Agreement and that no further notice shall be required between the parties
pursuant to the Agreement in to order to give effect to the matters described
herein.

(3) The acknowledgements and acceptances contained in paragraphs (1) and (2)
above will not apply if:

(i)the relevant resolution authority determines that the liabilities arising
under the Agreement may be subject to the exercise of the UK Bail-in Power
pursuant to the law of a third country governing such liabilities or a binding
agreement concluded with such third country and in either case the UK
Regulations have been amended to reflect such determination; and/or

(ii)the UK Regulations have been repealed or amended in such a way as to remove
the requirement for either party to give or obtain the acknowledgements and
acceptances contained in paragraphs (1) and (2).

(4) Definitions.

“Bail-in Action” means the exercise of the UK Bail-in Power by the relevant
resolution authority in respect of any transaction under the Agreement.

“Bail-in Termination Amount” means the early termination amount or early
termination amounts (howsoever described), together with any accrued but unpaid
interest thereon, in respect of all transactions (or if the Bail-in Action is
exercised only with respect to transactions in one or more netting sets, all
transactions relating to such netting set(s), as applicable) under the Agreement
(before, for the avoidance of doubt, any such amount is written down or
converted by the relevant resolution authority).

“BRRD” means Article 55 of Directive 2014/59/EU establishing a framework for the
recovery and resolution of credit institutions and investment firms.

“BRRD Party” means the party in respect of which the UK Bail-in Power has been
exercised by the relevant resolution authority.

“Creditor Counterparty” means the party which is not the BRRD Party.

“Excluded Liabilities” means liabilities excluded from the scope of the
contractual recognition of bail-in requirement pursuant to the UK Regulations.

“UK Bail-in Power” means any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary
period) under, and exercised in compliance with, the UK Regulations.

“UK Regulations” means any laws, regulations, rules or requirements in effect in
the United Kingdom relating to the transposition of the BRRD as amended from
time to time, including but not limited to, the Banking Act 2009 as amended from
time to time, and the instruments, rules and standards created thereunder,
pursuant to which the obligations of a regulated entity (or other affiliate of a
regulated entity) can be reduced (including to zero), cancelled or converted
into shares, other securities, or other obligations of such regulated entity or
any other person.

A reference to a “regulated entity” is to any BRRD Undertaking as such term is
defined under the PRA Rulebook promulgated by the United Kingdom Prudential
Regulation Authority or to any person falling within IFPRU 11.6, of the FCA
Handbook promulgated by the United Kingdom Financial Conduct Authority, both as
amended from time to time, which includes, certain credit institutions,
investment firms, and certain of their parent or holding companies.

 21



27.                Special Resolution Regime Termination Right

(i).Upon the occurrence of a Crisis Prevention Measure, Crisis Management
Measure or a Recognised Third-Country Resolution Action (each as defined in
section 48Z(1) of the UK Banking Act 2009) and/or any Bail-in Action in relation
to Dealer, Counterparty shall be entitled to exercise termination rights under,
or rights to enforce its rights, in connection with this Agreement, to the
extent that it would be entitled to do so under the Special Resolution Regime
(as defined in the UK Banking Act 2009) if this Agreement were governed by the
laws of any part of the United Kingdom.

(ii).For the purposes of clause (i) above, Section 48Z of the U.K. Banking Act
2009 is to be disregarded to the extent that it relates to a Crisis Prevention
Measure other than the making of a "mandatory reduction instrument" by the Bank
of England under section 6B of the U.K. Banking Act 2009.

28.                Governing Law. The Agreement, this Master Confirmation, each
Supplemental Confirmation, and all matters arising in connection with the
Agreement, this Master Confirmation and each Supplemental Confirmation shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York (without reference to its choice of laws doctrine other than
Title 14 of Article 5 of the New York General Obligations Law).

29.Offices.

 

(a)The Office of Dealer for each Transaction is: Ropemaker Place, 25 Ropemaker
Street, London EC2Y 9AJ United Kingdom

 

(b)The Office of Counterparty for each Transaction is: Not applicable

30.                Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THE AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION, ANY
TRANSACTION HEREUNDER AND/OR ALL MATTERS ARISING IN CONNECTION WITH THE
AGREEMENT, THIS MASTER CONFIRMATION, ANY SUPPLEMENTAL CONFIRMATION AND/OR ANY
TRANSACTION HEREUNDER.

31.                Submission to Jurisdiction. THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN
THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK, IN ANY SUIT OR PROCEEDING
ARISING OUT OF OR RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, ANY
SUPPLEMENTAL CONFIRMATION AND/OR ANY TRANSACTION HEREUNDER.

32.                Counterparts. This Master Confirmation may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Master Confirmation by signing
and delivering one or more counterparts.

[signature page to follow]

 

 22



Counterparty hereby agrees (a) to check this Master Confirmation carefully and
promptly upon receipt so that errors or discrepancies can be promptly identified
and rectified and (b) to confirm that the foregoing (in the exact form provided
by Dealer) correctly sets forth the terms of the agreement between Dealer and
Counterparty with respect to any particular Transaction to which this Master
Confirmation relates, by manually signing this Master Confirmation or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and promptly returning an executed copy to Dealer.

 



    Yours faithfully,                       MUFG SECURITIES EMEA PLC            
            By:   /s/ Michael O’Donovan       Name:  Michael O’Donovan      
Title:    Authorized Signatory           Agreed and Accepted By:                
      Tiffany & Co.                                       By:    /s/ Mark J.
Erceg, CFA       Name: Mark J. Erceg       Title:   Authorized Signatory      

 



 

  



 

 [mufg-logo.jpg]  [mufg-img002.jpg]

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:

Tiffany & Co.

200 5th Avenue

New York, New York 10010

United States of America

    From:

MUFG Securities EMEA plc

Ropemaker Place, 25 Ropemaker Street

London EC2Y 9AJ

United Kingdom

    Re: Accelerated Stock Repurchase     Ref. No: [Insert Reference No.]    
Date: [Insert Date]    

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between MUFG Securities EMEA plc
(“Dealer”) and Tiffany & Co. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Dealer and Counterparty as of the relevant Trade Date
for the Transaction referenced below.

1.       This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of May 31, 2018 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.       The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

Trade Date: [●]     Forward Price Adjustment Amount: An amount in USD equal to
[●]% multiplied by the Forward Price.     Calculation Period Start Date: [●]    
Calculation Dates: See Exhibit A attached hereto; provided that, if the
Scheduled Termination Date is postponed in accordance with the terms of the
Master Confirmation or if there is a Settlement Valuation Period, the
Calculation Agent shall add additional Calculation Dates as necessary, beginning
with [●] and continuing with every other Scheduled Trading Day thereafter.    
Scheduled Termination Date: [●]     First Acceleration Date: [●]    

 



A member of MUFG, a global financial group

Registered in England No: 1698498, Registered Office: Ropemaker Place, 25
Ropemaker Street, London EC2Y 9AJ
Authorised by the Prudentia l Regulation Authority and regulated by the
Financial Conduct Authority and the Prudential Regulation Authority.

  



Prepayment Amount: USD [●]     Prepayment Date: The Initial Share Delivery Date.
    Initial Shares: [●] Shares     Initial Share Delivery Date: [●]     Ordinary
Dividend Amount: For any calendar quarter, USD [●]     Scheduled Ex-Dividend
Dates: [●]     Termination Price: USD [●] per Share     Additional Relevant
Days: The three Exchange Business Days immediately following the Calculation
Period.     Regulatory Event: [Applicable / Not applicable]     Automatic
Termination Trigger: [●] Exchange Business Days     Other Provisions: [●]    
Designated Dealer: [●]. All notices to the Designated Dealer shall be sent to
[●].     Reserved Shares:  [●] Shares

3.       Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4.       This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

[signature page to follow]

 

Schedule A– 2



 

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and promptly upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and promptly returning an
executed copy to Dealer.

 

    Yours sincerely,                       MUFG SECURITIES EMEA PLC            
                    By:          Authorized Signatory                 Agreed and
Accepted By:                       Tiffany & Co.                                
      By:           Name:        Title:         

 

 



EXHIBIT A TO SUPPLEMENTAL CONFIRMATION

[insert Calculation Dates]

 

 



ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.       The following Counterparty Settlement Provisions shall apply to the
extent indicated under the Master Confirmation:

 

  Settlement Currency: USD         Settlement Method Election: Applicable;
provided that (i) Section 7.1 of the Equity Definitions is hereby amended by
deleting the word “Physical” in the sixth line thereof and replacing it with the
words “Net Share” and (ii) the Electing Party acknowledges its responsibilities
under the federal securities laws and, in particular, Sections 9 and 10(b) of
the Exchange Act and the rules and regulations thereunder, in respect of any
Settlement Method Election.         Electing Party: Counterparty        
Settlement Method     Election Date: The first day of the Settlement Valuation
Period.         Default Settlement Method: Net Share Settlement         Forward
Cash Settlement     Amount: An amount equal to the Number of Shares to be
Delivered multiplied by the Settlement Price.         Settlement Price: The
average of the VWAP Prices for the Calculation Dates in the Settlement Valuation
Period, subject to Valuation Disruption as specified in the Master Confirmation.
        Settlement Valuation Period: A number of Calculation Dates required to
unwind a commercially reasonably hedge position in a commercially reasonable
manner, determined by the Calculation Agent in good faith and notified to the
Counterparty in advance of the start of the Settlement Valuation Period,
beginning on:           (i) if no Partial Accelerations occur in connection with
the relevant Transaction, the earlier of (a) the Calculation Date immediately
following the Scheduled Termination Date and (b) the second Calculation Date
immediately following the Termination Date, or           (ii) if any Partial
Acceleration occurs in connection with the relevant Transaction, the earlier of
(a) the Calculation Date immediately following the Scheduled Termination Date
and (b) as selected by Dealer in its reasonable discretion, the second
Calculation Date immediately following either (x) the Termination Date
corresponding to the last Partial Acceleration under the relevant Transaction or
(y) the Termination Date corresponding to such Partial Acceleration.        
Cash Settlement: If Cash Settlement is applicable, then Buyer shall pay to
Seller the absolute value of the Forward Cash Settlement Amount on the Cash
Settlement Payment Date.         Cash Settlement     Payment Date: The date that
is one Settlement Cycle immediately following the last day of the Settlement
Valuation Period.      

 



          Net Share Settlement     Procedures:  If Net Share Settlement is
applicable, Net Share Settlement shall be made in accordance with paragraphs 2
through 7 below.

 

2.       Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value determined by the Calculation Agent in a
commercially reasonable manner (which value shall, in the case of Unregistered
Settlement Shares, take into account a commercially reasonable illiquidity
discount).

 

3. Counterparty may deliver Registered Settlement Shares pursuant to paragraph 2
above only if:

(a)       a registration statement covering public resale of the Registered
Settlement Shares by Dealer (the “Registration Statement”) shall have been filed
with the Securities and Exchange Commission under the Securities Act and been
declared or otherwise become effective on or prior to the date of delivery, and
no stop order shall be in effect with respect to the Registration Statement; and
a printed prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Dealer, in such quantities as Dealer shall reasonably have requested, on or
prior to the date of delivery;

(b)       the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be reasonably satisfactory to Dealer and consistent with the
form and content of prospectuses used by Dealer in underwritten equity offerings
of similar size by issuers similar to Counterparty;

(c)       as of or prior to the date of delivery, Dealer and its agents shall
have been afforded a reasonable opportunity to conduct a due diligence
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities of similar size by issuers similar to
Counterparty (provided that prior to receiving or being granted access to any
such information, Dealer and any such agent may be required by Counterparty to
enter into a nondisclosure agreement reasonably satisfactory to each party in
respect of any such due diligence investigation) and the results of such
investigation are, in the judgment of counsel to Dealer, sufficient for Dealer
to conclude that it conducted a reasonable investigation within the meaning of
Section 11 of the Securities Act; and

(d)       as of the date of delivery, an agreement (the “Underwriting
Agreement”) shall have been entered into with Dealer in connection with the
public resale of the Registered Settlement Shares by Dealer substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities of similar size by issuers similar to Counterparty, in form
and substance reasonably satisfactory to Dealer, which Underwriting Agreement
shall include, without limitation, reasonable and customary provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters for underwritten offerings of equity securities of similar size by
issuers similar to Counterparty.

4.       If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:

(a)       all Unregistered Settlement Shares shall be delivered to Dealer (or
any affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b)       as of or prior to the date of delivery, Dealer and any potential
purchaser of any such shares from Dealer (or any affiliate of Dealer designated
by Dealer) reasonably identified by Dealer shall be afforded a commercially
reasonable opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for private placements of equity securities of
similar size by issuers similar to Counterparty (including, without limitation,
the right to have made available to it for inspection all financial and other
records, pertinent corporate documents and other information reasonably
requested by it); provided that prior to receiving or being granted access to
any such information, Dealer or such potential purchaser, as the case may be,
may be required by Counterparty to enter into a nondisclosure agreement
reasonably satisfactory to each party with Counterparty in respect of any such
due diligence investigation;

Annex A – 2



(c)       as of the date of delivery, Counterparty shall enter into an agreement
(a “Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size by issuers similar to Counterparty, in form and
substance commercially reasonably satisfactory to Dealer, which Private
Placement Agreement shall include, without limitation, customary provisions
substantially similar to those contained in such private placement purchase
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Dealer and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters for private placements of equity securities of
similar size by issuers similar to Counterparty, and shall provide for the
payment by Counterparty of a customary portion of all reasonable and documented
out-of-pocket fees and expenses of Dealer (and any such affiliate) in connection
with such resale, including, without limitation, all reasonable fees and
out-of-pocket expenses of counsel for Dealer, and shall contain such customary
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

(d)       in connection with the private placement of such shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
shares by Dealer (or any such affiliate), Counterparty shall, if so reasonably
requested by Dealer, prepare, in cooperation with Dealer, a customary private
placement memorandum in form and substance reasonably satisfactory to Dealer and
consistent with the form and content of private placement memoranda used by
Dealer in private placements of equity securities of similar size by issuers
similar to Counterparty.

5.       Dealer, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell in a commercially reasonable manner all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Dealer pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales is equal to (or as close as reasonably practicable
to) the absolute value of the Forward Cash Settlement Amount (such date, the
“Final Resale Date”). If the proceeds of any sale(s) made by Dealer, the Selling
Agent or any underwriter(s), net of any commercially reasonable fees and
commissions (including, without limitation, commercially reasonable underwriting
or placement fees) customary for similar equity offerings of similar size by
issuers similar to Counterparty under similar circumstances at the time of the
offering, together with carrying charges and expenses incurred in connection
with the offer and sale of the Shares (the “Net Proceeds”) exceed the absolute
value of the Forward Cash Settlement Amount, Dealer will refund, in USD, such
excess in cash to Counterparty on the date that is three (3) Currency Business
Days following the Final Resale Date, and, if any portion of the Settlement
Shares remains unsold, Dealer shall return to Counterparty on that date such
unsold Shares.

6.       If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made
and notified to Counterparty, the “Deficiency Determination Date”), Counterparty
shall on the Exchange Business Day next succeeding the Deficiency Determination
Date (the “Makewhole Notice Date”) deliver to Dealer, through the Selling Agent,
a notice of Counterparty’s election that Counterparty shall either (i) pay an
amount in cash equal to the Shortfall on the day that is one (1) Currency
Business Day after the Makewhole Notice Date, or (ii) deliver additional Shares.
If Counterparty elects to deliver to Dealer additional Shares, then Counterparty
shall deliver additional Shares in compliance with the terms and conditions of
paragraph 3 or paragraph 4 above, as the case may be (the “Makewhole Shares”),
in such number as the Calculation Agent reasonably believes would have a market
value on the date of delivery equal to the Shortfall, on the first Clearance
System Business Day which is also an Exchange Business Day following the date
the Calculation Agent notifies Counterparty of such number. Such Makewhole
Shares shall be sold by Dealer in accordance with the provisions above; provided
that if the sum of the Net Proceeds from the sale of the originally delivered
Shares and the Net Proceeds from the sale of any Makewhole Shares is less than
the absolute value of the Forward Cash Settlement Amount then Counterparty
shall, at its election, either make such cash payment or deliver to Dealer
further Makewhole Shares until such Shortfall has been reduced to zero.

7.       Notwithstanding the foregoing, in no event shall the aggregate number
of Settlement Shares and Makewhole Shares be greater than the Reserved Shares
minus the amount of any Shares actually delivered by Counterparty under any
other Transaction(s) under this Master Confirmation (the result of such
calculation, the “Capped Number”). Counterparty represents and warrants (which
shall be deemed to be repeated on each day that a

 

Annex A – 3



Transaction is outstanding) that the Capped Number is equal to or less than the
number of Shares determined according to the following formula:

A – B

WhereA = the number of authorized but unissued shares of the Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and       B = the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

“Reserved Shares” means the aggregate of the numbers of Shares specified as such
in the Supplemental Confirmation for each outstanding Transaction.

 

Annex A – 4

 